TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00071-CR


Robert James Cuzze, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-00-519, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In April 2001, appellant Robert James Cuzze was convicted of aggravated assault
following a bargained guilty plea.  Tex. Pen. Code Ann. § 22.02 (West 2003).  Punishment was
assessed at imprisonment for ten years and a $1500 fine, but imposition of sentence was suspended
and appellant was placed on community supervision.  One of the conditions of supervision was that
appellant pay $27,533.52 in restitution.  Appellant attempted to appeal from his conviction, but his
notice of appeal was not timely and the appeal was dismissed.  Cuzze v. State, No. 03-01-00440-CR
(Tex. App.--Austin Aug. 30, 2001, no pet.) (not designated for publication).
On December 6, 2001, a "restitution hearing" was held.  After hearing testimony, the
court ordered restitution in the modified amount of $22,783.50.  Appellant thereafter filed what he
designated a "limited notice of appeal" from the modified restitution order.  This is the appeal now
before us.  In three points of error, appellant contends his guilty plea was involuntary, the district
court erred by refusing to permit him to withdraw his plea, and the evidence does not support the
amount of restitution ordered.
There is no constitutional or statutory right to appeal from an order modifying the
conditions of community supervision.  Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). 
Thus, the point of error challenging the modified restitution order presents nothing for review.  In
his other points, appellant seeks to challenge his original conviction.  It remains too late to appeal
from the judgment of conviction for the reasons stated in our first opinion. 
The appeal is dismissed.


				__________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed
Filed:   May 15, 2003
Do Not Publish